TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-04-00276-CV



                             Trent Wind Farm, L.P., Appellant

                                              v.

            Texas Commission on Environmental Quality; and Margaret Hoffman,
                     Executive Director of the Texas Commission on
                            Environmental Quality, Appellees




    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 200TH JUDICIAL DISTRICT
        NO. GN204045, HONORABLE SCOTT H. JENKINS, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Trent Wind Farm, L.P., has filed an unopposed motion to dismiss its

appeal. We grant the motion and dismiss the appeal. See Tex. R. App. P. 42(a)(1).




                                           W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices B. A. Smith and Pemberton

Dismissed

Filed: September 23, 2004